DISMISS; Opinion issued March 7, 2013




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-12-01017-CV

                                 KRISTY SMITH, Appellant
                                          V.
                                ESTAVIOUS SMITH, Appellee

                       On Appeal from the 255th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-10-03937

                              MEMORANDUM OPINION
                 Before Chief Justice Wright and Justices Lang-Miers and Lewis
                                Opinion by Chief Justice Wright
       By letter dated July 24, 2012, we notified appellant the $175 filing fee was due in this

case. We cautioned appellant that failure to pay the fee within ten days would result in the

dismissal of this appeal. Also by letter dated July 24, 2012, we notified appellant that the district

clerk’s office had informed the Court that the clerk’s record had not been filed because appellant

had not paid the fee for the clerk’s record. We directed appellant to provide this Court with

either written verification that she had paid for the clerk’s record or written verification that she

was entitled to proceed without payment of costs. We cautioned appellant that if the Court did

not receive the required documentation within ten days we might dismiss the appeal for want of

prosecution. To date, appellant has not paid the filing fee, provided verification of payment for
the clerk’s record, provided verification that she is entitled to proceed without payment of costs,

or otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 42.3(b),(c).




                                                      /Carolyn Wright/
                                                      CAROLYN WRIGHT
                                                      CHIEF JUSTICE

121017F.P05




                                                –2–
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

KRISTY SMITH, Appellant                            On Appeal from the 255th Judicial District
                                                   Court, Dallas County, Texas
No. 05-12-01017-CV       V.                        Trial Court Cause No. DF-10-03937.
                                                   Opinion delivered by Chief Justice Wright.
ESTAVIOUS SMITH, Appellee                          Justices Lang-Miers and Lewis participating.

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee ESTAVIOUS SMITH recover his costs of this appeal
from appellant KRISTY SMITH.


Judgment entered March 7, 2013.




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




                                             –3–